                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


GILBERTO DELEON BALDERAS,                                   )
                                                            )
                  Plaintiff,                                )
                                                            )
vs.                                                         )             Case No. 18−cv–1535−JPG
                                                            )
HEAD NURSE DEBRA,                                           )
MAJOR MCLAURIN,                                             )
                                                            )
                 Defendants.                                )

                                      MEMORANDUM AND ORDER

GILBERT, District Judge:

         Plaintiff Gilberto DeLeon Balderas, an inmate currently incarcerated at Marion County

Law Enforcement Center, filed this action pursuant to 42 U.S.C. § 1983 for events that occurred

at the St. Clair County Jail (“Jail”). The action was originally filed as Deleon Balderas v.

Wattson, Case No. 18-cv-1368-JPG. After screening the Complaint, the Court severed several of

Plaintiff’s claims from the original case into separate actions (“Severance Order”). (Doc. 1).

The instant case contains Counts 3-4, which were described as follows:1

         Count 3 –         Debra and McLaurin were deliberately indifferent in violation of
                           the Eighth Amendment and/or Fourteenth Amendment when
                           Debra withheld medication, gave Plaintiff unfamiliar medication,
                           and refused Plaintiff’s sick call requests, and McLaurin condoned
                           her conduct.

         Count 4 –         Debra was deliberately indifferent to Plaintiff’s diabetes when she
                           refused to provide him with adequate afternoon snacks and/or diet
                           trays and ignored McLaurin’s orders to give Plaintiff fresh fruit in
                           violation of the Eighth and/or Fourteenth Amendment.

         Plaintiff’s claims are before the Court for a preliminary review pursuant to 28 U.S.C.

1
 As the Court noted in the order severing these claims, the Complaint does not indicate whether Plaintiff was in the
St. Clair County Jail to serve a sentence pursuant to a criminal conviction, or whether he was held there as a pretrial
detainee.

                                                           1
§ 1915A. Under § 1915A, the Court is required to screen prisoner complaints to filter out non-

meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks money

damages from a defendant who by law is immune from such relief, must be dismissed. 28

U.S.C. § 1915A.

                                     Relevant Allegations

       The allegations in the Complaint that relate to Counts 4 and 5 are as follows: Plaintiff is

a Type 2 insulin-dependent diabetic. (Doc. 2, p. 6). As a result, he is supposed to receive an

afternoon snack. Id. Nurse Debra was responsible for providing Plaintiff with his afternoon

snack. Id. She regularly gave Plaintiff “old” snacks consisting of stale bread, bologna with mold,

and sour milk. Id. Plaintiff contends that these snacks were not appropriate for a diabetic. (Doc.

2, p. 6). Nurse Debra also neglected to give Plaintiff the correct “diet trays,” apparently in

contravention of Plaintiff’s medically necessary dietary needs.      (Doc. 2, pp. 6-7). Plaintiff

complained to Defendant McLaurin. (Doc. 1, p. 8). McLaurin directed Debra to provide

Plaintiff with fresh fruit and “diabetic diet food.” (Doc. 1, p. 8). Debra did not comply with

McLaurin’s directive, and when Plaintiff complained to McLaurin about her non-compliance,

McLaurin refused to intervene on Plaintiff’s behalf. Id.

       Plaintiff had also been prescribed heartburn and pain medication. (Doc. 2, pp. 5-7). The

pain medication was prescribed in May 2017, after Plaintiff fractured his knee and dislocated his

collar bone. (Doc. 2, p. 5). Nurse Debra, who was angry with Plaintiff, stopped giving him his

heartburn and pain medication. (Doc. 2, pp. 6-7). Nurse Debra re-started the pain medication

when she learned of Plaintiff’s injuries but did not return his heart burn pills. (Doc. 2, p. 7).

Additionally, Nurse Debra occasionally gave Plaintiff the wrong medication and/or medication



                                                2
he did not recognize. Id. When he inquired about the questionable medication, she responded

by throwing it away. Id. Nurse Debra also ignored Plaintiff’s sick call requests. Id. Plaintiff

grieved the medication issues and sick call issues to McLaurin, who said he would not intervene

with Debra. (Doc. 2, p. 8).

                                       Applicable Standard

        As the Court noted in the order severing these claims, the Complaint does not indicate

whether Plaintiff was in the St. Clair County Jail to serve a sentence pursuant to a criminal

conviction, or whether he was held there as a pretrial detainee. The legal standard that governs

Plaintiff’s claims depends on his status as a convicted person or pretrial detainee at the Jail. The

Eighth Amendment deliberate indifference standard articulated in Farmer v. Brennan, 511 U.S.

825, 834 (1994), is applicable if Plaintiff was a convicted prisoner during the relevant time

period. Estelle v. Gamble, 429 U.S. 97 (1976). On the other hand, if Plaintiff was a pretrial

detainee, the Fourteenth Amendment and the objective unreasonableness standard articulated in

Miranda v. County of Lake, No. 17-1603, 2018 WL 3796482, at *11 (7th Cir. Aug. 10, 2018),

govern Plaintiff’s claims. See Miranda, 900 F.3d at ––––, 2018 WL 3796482, at *9.

        Counts 3 and 4 survive preliminary review under both standards—even the more

demanding Eighth Amendment standard. Accordingly, the Court need not resolve Plaintiff’s

legal status at this time.

                                              Analysis

                                              Count 3

        Plaintiff, at least minimally, states a claim of deliberate indifference in his assertion that

Nurse Debra withheld medication, provided him with the wrong medication, and/or ignored his

sick call requests. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). According to the



                                                  3
Complaint, Plaintiff was prescribed pain medication after he fractured his knee and dislocated his

collarbone. This suggests that by withholding pain medication, Nurse Debra was exhibiting

deliberate indifference to pain associated with an objectively serious condition and/or

contravened doctors’ orders. Plaintiff also claims that Nurse Debra withheld his heartburn

medication and/or gave him the wrong heartburn medication. It is not entirely clear that Nurse

Debra’s conduct with respect to the heartburn medication rises to the level of a constitutional

violation.2 Nonetheless, the Court will allow the claim to proceed. Plaintiff may also proceed

against McLaurin to the extent that he “turned a blind eye” to an ongoing constitutional

violation. See Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015).

                                                      Count 4

         The failure to provide diabetic inmates with a special diet could be cruel and unusual

punishment in some circumstances. See Sellers v. Henman, 41 F.3d 1100, 1102-03 (7th Cir.

1994). Plaintiff, a diabetic with dietary restrictions, alleges Nurse Debra denied him medically

appropriate snacks and/or meals. He also alleges that, although McLaurin initially directed

Debra to provide him with appropriate meals and snacks, when he subsequently learned that

Debra was not complying with that directive, he refused to intervene on Plaintiff’s behalf. These

allegations are sufficient to allow Count 4 to proceed as to Debra and McLaurin

                                                    Disposition

         IT IS HEREBY ORDERED that Complaint, which includes COUNTS 3 and 4 shall

proceed as to DEBRA and MCLAURIN.

         IT IS FURTHER ORDERED that the Clerk of Court shall prepare for DEBRA and

2
 For instance, it is not clear that the heartburn medication was needed to treat an objectively serious condition or if
withholding the medication contravened doctors’ orders. See e.g., Greeno v. Daley, 414 F.3d 645, 652 (7th Cir.
2005) (an inmate who was “vomiting on a regular basis and consuming large quantities of Maalox in an attempt to
combat his heartburn, nausea, and vomiting” could prove deliberate indifference on the part of a nurse who withheld
Maalox and gave the plaintiff “a medication known to aggravate his esophageal condition.).

                                                          4
MCLAURIN: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Complaint (Doc. 2), a copy of the Severance Order (Doc. 1), and this

Memorandum and Order to Defendants’ place of employment as identified by Plaintiff. If one of

the defendants fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on that defendant, and the Court will require the defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       With respect to a defendant who no longer can be found at the work address provided by

Plaintiff, the employer shall furnish the Clerk with the defendant’s current work address, or, if

not known, the defendant’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the court file

or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States

Magistrate Judge for further pre-trial proceedings.          Further, this entire matter shall be

REFERRED to a United States Magistrate Judge pursuant to Local Rule 72.2(b)(3) and

28 U.S.C. § 636(c), if all parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, despite the fact

that his application to proceed in forma pauperis has been granted. See 28 U.S.C.



                                                  5
§ 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than

7 days after a transfer or other change in address occurs. Failure to comply with this order will

cause a delay in the transmission of court documents and may result in dismissal of this action

for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: October 9, 2018

                                                      s/J. Phil Gilbert
                                                      U.S. District Judge




                                                6
